Title: Editorial Note on Franklin’s Accounts, 1781
From: 
To: 


Editorial Note on Franklin’s Accounts
We classify one new account whose entries began during an earlier period.
XXX. Franklin’s Account with Congress, April 12, 1781, to May 4, 1785: American Philosophical Society, 2 pp. An account in William Temple Franklin’s hand, prepared for Thomas Barclay and obviously a continuation of Account XXIX (XXXIII, 3), which records Franklin’s salary payments and his official expenditures. These entries are duplicates of items recorded in other accounts, but occasionally give fuller detail. Temple’s notation reads, “Copy of Acct. deliver’d Mr. Barclay 4 May 1785.”
The following previously identified accounts cover these months: VI and VII (XXIII, 21); XII (XXV, 3); XVII (XXVI, 3); XIX and XXII (XXVIII, 3–4); XXIII (XXIX, 3); XXV, XXVII, and XXVIII (XXXII, 3–4). We offer here a summary of entries which have not found a place elsewhere in our annotation, but which provide insights into Franklin’s private and public life.
Account XXIII (William Temple Franklin’s Accounts, XXIX, 3) ends on February 12, 1782. Temple’s subsequent account books have not been located, and although the surviving receipts for many household expenses will continue to enrich our understanding of the daily workings of Franklin’s home and office, the record will never again be as complete.
The largest category of items purchased during this period, by far, is books—twenty-five works, purchased on eleven different days during the three and one-half months covered by the account. The only booksellers whose names we know are three whose itemized bills survive, and whom Temple names in this ledger: J. G. Cressonnier, Barrois l’aîné, and Pissot, all of whom operated on the quai des Augustins.
From Cressonnier, on November 17, Temple bought a French / German dictionary, “Harrington’s Works,” and a four-volume quarto Don Quixote, “nouvelle edition de Madrid.” On November 18 and 25 Cressonnier sold Franklin La Science du gouvernement in eight volumes, Le Pornographe, Considérations politiques sur les coups d’état, “Livre sur l’électricité,” Les Economiques, and Erasmus, Eloge de la folie “avec figures in 80.” Franklin patronized the other two booksellers on December 21. From Barrois l’aîné he bought the six-volume Recherches sur les finances and Lettres sur les monnoies fictives. From Pissot, he purchased Conjuration des Espagnols contre Venise … and unspecified works by La Bruyère and La Rochefoucauld. On January 17, Pissot supplied an almanach. Books purchased from other merchants are as follows: on November 17, La Cuisinière bourgeoise; on December 14, two volumes Temple calls “Etrennes des Artistes”; on December 29, “Fordyce’s Sermons” and Manuel de morale; the Almanach royal on December 31; Principes d’éloquence on January 15; the eleventh volume of Description particulière de la France on January 16; Jacques Vanière, Cours de latinité and La Croix, L’Origine & progrès de la civilisation on February 11. In addition, Franklin renewed his subscription to the Mercure de France and the Journal de Paris.
A number of entries relate to the general operations of the household. Chocarne continues to supply firewood, and a certain Mazars provides a “hyde” in which to carry it. Roger, a painter, refurbishes Temple’s room. Franklin buys a “pair of Spectacles” from Charles Ciceri, paper from the stationer Cabaret, sealing wax, two pairs worsted hose, and a bathing cap. On December 31 Temple buys on Franklin’s behalf chinaware, candlesticks, a gold cross, and a basket. Guiard, the apothecary, is paid his bill from May, 1780, to the end of 1781. The only medicines from this period date from November 6 and are of an unspecified nature. Added to the subtotal is a tip for the delivery boy. Campo-de-Arbe, maître d’hôtel, is reimbursed his expenses every two months. Coimet, the cook, receives wages and a wine allowance for the second half of 1781, and Joseph Bogey, kitchen boy, is paid for the period from mid-April to mid-October.
The itemized bills from Franklin’s and Temple’s personal servants, Arbelot and Bénard, provide as usual our most detailed information on their masters’ dining habits. For this period, only Arbelot’s bill for November survives. In that month Franklin, occasionally accompanied by Temple, was entertained by Mme Helvétius, the comte d’Estaing, Mme de Saint-Wast, Mme Grand, and M. Foucault. He also dined twice at unspecified locations in Paris, and twice at Versailles. Bénard waited on Temple frequently in Paris for dinners and suppers, in addition to the dinners Temple attended with his grandfather. Bénard’s bill for December and January shows more dinners hosted by the friends mentioned above, as well as the abbé Chalut, Mme Lafreté, the comtesse de Deux-Ponts, the abbé Morellet, and Saint-Auban.
Franklin, as usual, assisted people in need. He gave 6 l.t. on December 2 to a “Poor woman, whose Husband serves in America” and 24 l.t. on February 11 to “a German Officer” who, according to the entry in Account XXX, was “distress’d” and wanted to emigrate to America. He paid Lucien for a pair of shoes made for the American sailor W. Cooch and paid the tavern bill of “three supposed Americans.” He gave 9 l.t. to the church wardens at the Te Deum on December 14 and gave gratuities to his gardeners, coachman, and the servants of M. Brillon and of the comtesse Benyowsky. On January 9, M. L’Escop delivered three copying machines, with accessories, for which he was paid 432 l.t. According to Account XXVII, these were destined for Congress.
Account XVII (Franklin’s Private Accounts with Ferdinand Grand, XXVI, 3) continues to list the larger household payments: Mlle Chaumont for the use of horses and carriages, Poussin the tapissier for the rental of an Aubusson carpet, M. Sellier for the purchase of engravings, Maillet the locksmith, Lahure the tailor, and a final payment to Hémery on December 4 for work in the foundry. Periodic large payments are made to Temple, presumably for operating expenses at Passy.
Account XXVII (Accounts of the Public Agents in Europe, XXXII, 4) shows several payments, under the Franklin and Contingent Service categories, that do not appear in the accounts described above. The London stationer Woodmason was paid for “stationary for Congress” on January 16. The Courier de l’Europe is sent to Congress; the subscriptions for 1781 and 1782 are paid, respectively, in December and February, at a cost of 99 l.t. per year. The New Year’s gifts Franklin distributed at Versailles to ministers’ servants amounted to 282 l.t.
